Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


For Claims 3-5, “of claim 2” is amended to --of claim 1-- to maintain proper dependency. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claim 1, there is no prior art nor reasons to modify any prior art to have an unmanned rotorcraft with a plurality of rotor blades that are coupled to the an airframe in a fixed angular array about a rotor axis relative to the airframe for rotation therewith about the rotor axis; a single propulsion nit including a motor and a propeller that rotates about a propeller axis; and an actuator that is adapted to reorient the propulsion unit such that the propeller axis moves out of alignment with the rotor axis, wherein the rotation of the propeller by the propulsion unit causes counter-rotation of the airframe and the rotor blades.  Therefore Claim 1 and Claims 3-11 which depend on Claim 1 are allowable.
For Claim 12, there is no prior art nor reasons to modify any prior art to have a method of operation executed by an unmanned rotorcraft, the method comprising: causing an actuator that is coupled to the airframe and the propulsion unit to temporarily reorient the propulsion unit in accordance with an angular orientation of the actuator relative to the current heading, thereby adjusting the current heading toward the flight path; wherein operation of the single propulsion unit alone provides both rotation of a propeller and counter-rotation of the airframe and rotor blades.  Therefore Claim 12 and Claims 13-18 which depend on Claim 12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/29/2022